DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on July 22, 2022. 
3.	It is acknowledged that as a result of the amendment, Claim 15 has been cancelled. 
4.	Claims 1-14 and 16-17 are pending. 
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-14 and 16-17 have been considered but are moot in view of the new grounds of rejection necessitated by case review.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-17  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims 1, 14, and 15 recite(s) a series of steps therefore is a process. 
Step 2A Prong One: Claim 1, 14, and 15 recite the limitations "determining" and "transmite" which specifically recite "determine whether a destination of a job is a shared apparatus" These limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting a "database" or "computer systems", nothing in the claim element precludes the step from practically being performed in a human mind or with the aid of pen and paper. For example, “determine whether” in the context of this claim encompasses a user mentally, and with the aid of pen and paper or is a private apparatus" or is a private apparatus”. This limitation can be viewed as a mental process as an evaluation step of a mental process. The limitations "in a case where it is determined that the destination of the job is the shared apparatus..." and "in a case where it is determined that the destination of the job is the shared apparatus..." can be viewed as a mental process as a judgment step of a mental process.
Step 2A Prong Two: The judicial exception is not integrated into a practical application. The claim recites the additional elements "determine whether a destination of a job is a shared apparatus by a plurality of groups or is a private apparatus". This limitation can be viewed as a mental process as an evaluation step of a mental process. The limitations "in a case where it is determined that the destination of the job is the shared apparatus..." and "in a case where it is determined that the destination of the job is the shared apparatus..." can be viewed as a mental process as a judgment step of a mental process. See Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2).

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation "determine whether a destination of a job is a shared apparatus by a plurality of groups or is a private apparatus...." is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group Inc.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaseda et al (US 2016/0119292), hereinafter Kaseda.
As per Claim 1, Kaseda discloses:
An information processing apparatus comprising a processor programmed to: determine whether a destination of a job is a shared apparatus shared by a plurality of groups or is a private apparatus; (See Figures 5-7,  and par [0188], “identifying members and group IDs (Gr1, Gr2, . . . ) for identifying groups, and re-encryption keys (rkGr1→A, rkGr1→B, . . . ) for encrypting, without decrypting, the first encrypted file to the second encrypted file”) in a case where it is determined that the destination of the job is the shared apparatus and a file name of a file that is processed by the job includes confidential information as a character string within the file name, (Par [0049], “Upon receiving a file request including a member ID for identifying the member and a file name of the first encrypted file from the client apparatus, the file sharing apparatus acquires the first encrypted file from the file storage device based on the file name included in the file request”)  convert the confidential information within the file name into a different character string, and subsequently transmit the job to the shared apparatus; (Par [0068, “FIG. 20, encrypted data E(k, D) is created by encrypting the data D to be protected using a symmetric key k according to the symmetric key cryptosystem scheme at high speed, and an encrypted key E(pk, k) is created by encrypting the symmetric key k based on a public key pk according to the public key cryptosystem scheme.”) and in a case where it is determined that the destination of the job is the private apparatus, transmit the job to the private apparatus without converting the confidential information into the different character string. (Par [0049], “Upon receiving a file request including a member ID for identifying the member and a file name of the first encrypted file from the client apparatus, the file sharing apparatus acquires the first encrypted file from the file storage device based on the file name included in the file request”).

As per Claim 2, the rejection of claim 1 is incorporated and Kaseda further discloses:
wherein the confidential information is a proper noun. (Par [0116], “a file request including a member ID for identifying a member, a group ID for identifying a group (when files within a folder are shared by a group, a folder name may be used as a group ID), and the file name of the encrypted file (step ST11).” A folder name or group ID can include a proper noun, see Figures 2-3).

As per Claim 3, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the different character string is an expression that belongs to a category different from a category to which an expression used in the file name belongs. (See Figures 1, and 8-9 includes different categories and also encrypts, re-encrypts, and decrypts according to privacy and par [0066]).

As per Claim 3, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the different character string is an expression that belongs to a category different from a category to which an expression used in the file name belongs. (Par [0049], “Upon receiving a file request including a member ID for identifying the member and a file name of the first encrypted file from the client apparatus, the file sharing apparatus acquires the first encrypted file from the file storage device based on the file name included in the file request”).

As per Claim 5, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the different character string is decided while referring to a file name included in job log information stored in the shared apparatus to which the job is to be transmitted. (See Figure 6, that transmits, inserts, deletes, and “re-encrypts key” according to member).

As per Claim 6, the rejection of claim 2 is incorporated and Kaseda further discloses: wherein the different character string is decided while referring to a file name included in job log information stored in the shared apparatus to which the job is to be transmitted. (Par [0078], “As shown in FIG. 24, simultaneously with processing of transmitting the portion of the encrypted symmetric key E(pkGr1, k) to the re-encryption apparatus 3, the portion of the encrypted data E(k, D) is transmitted to a member (client).

As per Claim 7, the rejection of claim 5 is incorporated and Kaseda further discloses: wherein the confidential information is converted so that the file name becomes different from a file name of a file of a job transmitted within a period set in advance by a sender of the job. (Par [0078], “As shown in FIG. 24, simultaneously with processing of transmitting the portion of the encrypted symmetric key E(pkGr1, k) to the re-encryption apparatus 3, the portion of the encrypted data E(k, D) is transmitted to a member (client)” by re-encryption the name differs).

As per Claim 8, the rejection of claim 6 is incorporated and Kaseda further discloses: wherein the confidential information is converted so that the file name becomes different from a file name of a file of a job transmitted within a period set in advance by a sender of the job. (Par [0078], “Consequently, it can be expected that the server processing time of the re-encryption processing ends while the portion of the encrypted data E(k, D) is transmitted to the client apparatus.”)

As per Claim 9, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the processor is further programmed to: determine whether or not the destination of the job is the shared apparatus by referring to destination information for determining whether or not the destination of the job is the shared apparatus. (Par [0013], “for example, the members share the decryption key dkGr1, the risk of leakage of the decryption key dkGr1 increases as the number of members increases. If the decryption key dkGr1 is leaked, it becomes necessary to update the decryption key dkGr1 shared by the group in order to prevent the leaked decryption key dkGr1 from being used, thereby degrading the convenience” and see Figures 8-9).

As per Claim 10, the rejection of claim 9 is incorporated and Kaseda further discloses: wherein the destination information includes information for specifying an apparatus that is not the shared apparatus; and the processor is further programmed to: determine that an apparatus that is not specified as an apparatus that is not the shared apparatus is the shared apparatus. (Par [0016], “the data D is encrypted based on public key cryptosystem, and encrypted data E(pkA, D), . . . is saved in the cloud storage 1, it is not necessary to distribute/share keys since the private keys skA, . . . are not shared”).

As per Claim 11, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the confidential information is converted into a character string designated by a sender of the job in a case where the destination of the job is the shared apparatus. (Par [0078] and Figure 5, “sharing apparatus” and 7).

As per Claim 12, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the processor is further programmed to: generate correspondence information on a correspondence between file names before and after conversion. (Par [0078] and Figure 5 and 7).

As per Claim 13, the rejection of claim 12 is incorporated and Kaseda further discloses: wherein the processor is further programmed to: present the correspondence information to the sender of the job. (Par [0078], “Consequently, it can be expected that the server processing time of the re-encryption processing ends while the portion of the encrypted data E(k, D) is transmitted to the client apparatus.” And see Figures 8-9)

As per claims 14, being the non-transitory claims corresponding to Claim 1, the rejection is incorporated.

As per Claim 16, the rejection of claim 1 is incorporated and Kaseda further discloses: wherein the processor is further configured to store correspondence information on correspondence between the file name before converting the confidential information and the file name after converting the confidential information. (Par [0008], “, a security problem still remains because the data D before encryption is not encrypted upon receiving (uploading) it, the decrypted data D is not encrypted upon distributing (downloading) it, and the server administrator can decrypt the encrypted data E(k, D).”).

As per Claim 17, the rejection of claim 1 is incorporated and Kaseda further discloses:, wherein the processor is further configured to display the file name that is converted into the different character string instead of the file name with the confidential information, as the character string in a case where a log information is displayed on a display of the shared apparatus. (See par [0113], “display unit” and Figures 2-3, which shows the group, member and its respective key)

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Roden (US 2014/0082376) relates to System, Method and Apparatus for Securely Saving/Retrieving Data on a Data Storage, specifically by A system, method and apparatus securely save data by receiving a file from a user device, wherein the file contains an encrypted data and has a file name.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                       October 22, 2022